Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  April 6, 2012                                                                      Robert P. Young, Jr.,
                                                                                               Chief Justice

  141793                                                                             Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
                                                                                     Diane M. Hathaway
                                                                                         Mary Beth Kelly
  THELMA JOHNSON, Personal Representative                                                Brian K. Zahra,
  of the Estate of CARL JOHNSON,                                                                    Justices
                 Plaintiff-Appellee,
  v                                                       SC: 141793
                                                          COA: 287587
                                                          Genesee CC: 00-069254-NH
  HURLEY MEDICAL GROUP, P.C., doing
  business as HURLEY MEDICAL CENTER,
               Defendant-Appellee,
  and
  DR. MOONGILMADUGU INBA-VASHVU, M.D.,
           Defendant-Appellant,
  and
  KENNETH JORDAN, M.D.,
           Defendant.

  _________________________________________/

          On March 8, 2012, the Court heard oral argument on the application for leave to
  appeal the August 12, 2010, judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to
  appeal, we REVERSE the judgment of the Court of Appeals and we REINSTATE the
  Genesee Circuit Court’s order granting summary disposition to the defendants. In 2000,
  the plaintiff filed a notice of intent (NOI) that failed to state the manner in which it was
  alleged that the breach of the standard of practice or care was the proximate cause of the
  injury claimed in the notice, as required by MCL 600.2912b(4)(e). Because the NOI
  failed to contain all the information required under MCL 600.2912b(4), it did not toll the
  statute of limitations. Boodt v Borgess Medical Ctr, 481 Mich 558, 562-563 (2008);
  Roberts v Mecosta Co Gen Hosp, 466 Mich 57, 59, 64 (2002). The Court of Appeals
  erred in concluding that under MCL 600.2301 and Bush v Shabahang, 484 Mich 156
  (2009), the plaintiff could amend her NOI retroactive to when it was filed. By its own
  terms, Bush applies only to cases affected by the 2004 amendment of MCL 600.5856. Id.
  at 170, 185. See also Ligons v Crittenton Hosp, 490 Mich 61, 87 (2011) (declining “to
                                                                                                                2

apply the rationale of Bush beyond its limited statutory focus,” i.e., the 2004 amendment
of MCL 600.5856). The NOI here was filed before the effective date of the 2004
amendment and thus does not fall within the holding of Bush. Further, because the
plaintiff failed to file an NOI that complied with all the content requirements of MCL
600.2912b(4), no action could be commenced, Boodt, 481 Mich at 562-563, and MCL
600.2301 applies only to pending actions. Id. at 563 n 4; Driver v Naini, 490 Mich 239,
254, 264 (2011) (explaining that MCL 600.2301 is inapplicable where no action or
proceeding is pending, and that no action is pending if it could not be commenced).

       YOUNG, C.J. (concurring).

      I fully concur in the Court’s order. I conclude that even if Bush v Shabahang, 484
Mich 156 (2009), applied in this case, the decision of the panel of the Court of Appeals
should be reversed because a statute of limitations defense is a substantial right of a party.
DeCosta v Gossage, 486 Mich 116, 138 (2010) (MARKMAN, J., dissenting), citing
Gladych v New Family Homes, Inc, 468 Mich 594, 600 (2003).

       CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2012                       _________________________________________
       d0403                                                                  Clerk